\DOO\]O\Ul-ILL)JN»-\

OO\lO\Lh-ILL»J[\)P-*C\DOO\JO\m-LL)JNF‘C

 

§§lr§r@

NUV 2 9 2018

 

 

 

 

cLEin< us oss'!'¥ilc'l comm
soo EHN DlsTalcT oF cAi_\FoF\NlA
sY z DEPUT\'

’(/

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SYLVIA SOTO,
Plaintiff`,

V.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,l

Defendant.

 

 

 

 

Case No.: 3:17-cv-01584-BEN-MSB
ORDER:

(1) ADOPTING REPORT AND
RECOMMENDATION;

(2) GRANTING PLAINTIFF’S
MOTION FOR SUMMARY
JUDGMENT; AND

(3) I)ENYING DEFENDANT’s
CRosS-MOTION FoR sUMMARY
JUDGMENT

[Docket Nos. 18, 24, 29]

Plaintiff` Sylvia Soto filed this action seeking judicial review of the Social Security

Commissioner’s denial of her application for disability insurance benefits. (Docket No.

l.) Plaintiff` filed a motion for summary judgment (Docl<et No. 18), and Defendant filed

 

1 Acting Commissioner of` Social Security Nancy A. Berryhill is substituted for fenner
Acting Commissioner Carolyn C. Colvin pursuant to Rule 25(d) of the Federal Rules 0

Civil Procedure.

3 : 17-cv-01584-BEN-MSB

 

 

\:>oo\lo\u\.l>oam,_.

l\)[\-)Nl\)l\){\)l\)l\)[\)i-\»_*>-‘)-»-ar_~>-r\_‘r-)-¢
OO‘\JO\MPWN*_‘O\DOO\]O\LA-B~WN\_*O

 

 

a cross-motion for summary judgment and an opposition to Plaintiff`s motion. (Docket
Nos. 24, 25.) Plaintiff did not file a response to Defendant’s cross-motion

On September 25, 2018, Magistrate Judge Robert N. Block issued a thoughtful and
thorough Report and Recommendation, recommending that this Court grant Plaintif`f’ S
motion for summary judgment, deny Defendant’s cross-motion for summary judgment,
and reverse the Commissioner’s decision and remand for further administrative
proceedings (Docket No. 29.) Plaintiff’s Motion for Summary Judgment contends that
the Administrative LaW .Tudge (“ALJ”) committed reversible error by (l) failing to
properly evaluate the medical opinion evidence of two examining physicians and two
treating physicians in determining Plaintiff’ s Residual Functional Capacity (“RFC”), and
(2) failing to make a proper adverse credibility determination Magistrate Judge Blocl<
found the ALJ did not err With respect to three out of the four doctors HoWever, With
respect to Plaintiff’s treating physician, Dr. Hall, Magistrate Judge Block found the ALJ
failed to state legally sufficient reasons for rejecting Dr. Hall’s February 2016 Treating
Source Statement. Specifically, Magistrate Judge Block found that because the ALJ’s
stated rationale for rejecting Dr. Hall’s opinions Was predicated upon the ALJ’s mistaken
belief that they were rendered by Dr. Padron-Spence, the ALJ did not state legally
sufficient reasons for rejecting Dr. Hall’s opinions As the opinion of a treating physician
is arguably the most important, the omission is not harmless In addition, Magistrate
Judge Block found the ALJ erred by failing to provide specific reasons for her adverse
credibility determination of Plaintiff’s testimony. See Robbz'ns v. Soc. Sec. Admin. , 466
F.3d 880, 884-85 (9th Cir. 2006) (“While an ALJ may certainly find testimony not
credible and disregard it . . . We cannot affirm such a determination unless it is supported
by specific findings and reasoning.”). This also necessitates remand.

Objections to the Report and Recommendation Were due by October 9, 2018.
(Docket No. 29.) Neither party has filed any objections For the reasons that follow, the
Report and Recommendation is ADOPTED.

3117-cv~01584-BEN-MSB

 

 

 

\DOO\~]O\LJ`|-hb~)[\)l-\

l\J[\)l`\)[\)[\-)Nl\)l\)[\JP-*>-*h-»»-db-‘>-lr-i_¢»_\\-d
OO\]O\\J|-LWN’_*O\OOO‘QO\LJ`|-LWN'_*O

 

 

A district judge “may accept, rej ect, or modify the recommended disposition” of a
magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §
636(b)(l). “[T]he district judge must determine de novo any part of the [report and
recommendation] that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).
However, “[t]he statute makes it clear that the district judge must review the magistrate
judge’s findings and recommendations de novo if objection is made, but not otherwise.”
United States v. Reyna- Tapz`a, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also
Wang v. Masaitis, 416 F.3d 992, 1000 n.l3 (9th Cir. 2005). “Neither the Constitution nor
the statute requires a district judge to review, de novo, findings and recommendations
that the parties themselves accept as correct.” Reyna-Tapz`a, 328 F.3d at 1121.

The Court need not conduct de novo review given the absence of objections
Nevertheless, the Court has considered the parties’ arguments and hilly ADOPTS the
Report and Recornmendation.\ Plaintiff’ s motion for summary judgment is GRANTED.
Defendant’s cross-motion for summary judgment is DENIED. Accordingly, then
Commissioner’s decision is REVERSED, and this matter is REMANDED for further
administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

IT IS SO ORDEREI).

Date: November , 2018

 

/laoN. one/am BE AZ
Unit d States District&

3:17-cv-0]584-BEN-MSB

 

 

 

